NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CHANCEY TERREL FULLER, a.k.a.                    No. 14-56260
 Chance, a.k.a. Fat Boy,
                                                  D.C. Nos. 2:13-cv-07420-JFW
                  Petitioner-Appellant,                     2:08-cr-00240-JFW

   v.
                                                  MEMORANDUM*
 UNITED STATES OF AMERICA,

                  Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Chancey Terrel Fuller appeals pro se from the district court’s judgment

denying his 28 U.S.C. § 2255 motion. We have jurisdiction under 28 U.S.C.

§ 2253. We review de novo the district court’s denial of a section 2255 motion,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
see United States v. Manzo, 675 F.3d 1204, 1209 (9th Cir. 2012), and we affirm.

      Fuller contends that appellate counsel was constitutionally ineffective for

failing to challenge his waiver of the right to counsel under Faretta v. California,

422 U.S. 806 (1975). As the government concedes, Fuller was misadvised of the

potential penalty that he faced on one of the six charged offenses. However,

because Fuller was otherwise correctly advised of the cumulative maximum term

of imprisonment that he faced, the nature of the charges against him, and the

dangers of self-representation, the record reflects that Fuller waived his right to

counsel “with eyes open.” See id. at 835; see also United States v. Neal, 776 F.3d
645, 657-59 (9th Cir. 2015). Accordingly, Fuller has not shown that counsel’s

failure to raise this challenge on direct appeal was objectively unreasonable, or that

the claim had a reasonable probability of success on appeal. See Strickland v.

Washington, 466 U.S. 668, 687-88 (1984); see also Smith v. Robbins, 528 U.S.
259, 288 (2000) (counsel need not raise every non-frivolous claim on appeal, and

the presumption of effective appellate assistance is overcome “only when ignored

issues are clearly stronger than those presented”) (internal quotations omitted).

      We treat Fuller’s additional arguments as a motion to expand the certificate

of appealability and deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood,

                                           2                                    14-56260
195 F.3d 1098, 1104-05 (9th Cir. 1999).

      Fuller’s motion for leave to file his untimely reply brief is granted. The

Clerk is directed to file Fuller’s reply brief (Docket Entry No. 45).

      Fuller’s motion for summary reversal is denied.

      AFFIRMED.




                                          3                                   14-56260